DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to memory systems, and more specifically, related to management of parity protection of memory systems.
The claimed invention as set forth in claim 1 recites features such as:
A memory system comprising: 
a number of memory devices organized into one or more memory blocks; 
a storage device; and 
a processor configured to execute instructions stored within the memory system, wherein execution of the instructions by the processor cause the processor to perform operations, the operations comprising: 
programming first data and second data into the one or more memory blocks using a specific number of first access lines for the first data and the specific number of second access lines for the second data, the specific number based on a size of the storage device with the first access lines being different from second access lines; 
accumulating first parity data in the storage device for the first data while programming the first data; and 
in response to finishing the programming of the first data, discarding the first parity data from the storage device and accumulating second parity data in the storage device for the second data while programming the second data.

The closest prior arts of record, namely Tam (US-20140075259), teach, in the discussion of Fig. 8, [s]tep 802 includes programming data into a non-volatile storage elements associated with a group of word lines in a memory array. (¶ [0088]). Step 804 includes calculating parity bits for the data being programmed. In one embodiment, each parity bit is calculated from data for a set of the non-volatile storage elements that includes one non-volatile storage element associated with each word line in the group. (¶ [0090]). Step 806 includes storing the parity bits in a word line in the memory array. The word line might be in the same block as memory cells being programmed, or another block. (¶ [0091]). In step 808, it is determined that a selected word line has a read error. (¶ [0095]).
The prior arts of record, however, fail to teach, singly or in combination, programming first data and second data into the one or more memory blocks using a specific number of first access lines for the first data and the specific number of second access lines for the second data, the specific number based on a size of the storage device with the first access lines being different from second access lines; accumulating first parity data in the storage device for the first data while programming the first data; and in response to finishing the programming of the first data, discarding the first parity data from the storage device and accumulating second parity data in the storage device for the second data while programming the second data. As such, modification of the prior art of record to include the claimed programming first data and second data into the one or more memory blocks using a specific number of first access lines for the first data and the specific number of second access lines for the second data, the specific number based on a size of the storage device with the first access lines being different from second access lines; accumulating first parity data in the storage device for the first data while programming the first data; and in response to finishing the programming of the first data, discarding the first parity data from the storage device and accumulating second parity data in the storage device for the second data while programming the second data can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the programming first data and second data into the one or more memory blocks using a specific number of first access lines for the first data and the specific number of second access lines for the second data, the specific number based on a size of the storage device with the first access lines being different from second access lines; accumulating first parity data in the storage device for the first data while programming the first data; and in response to finishing the programming of the first data, discarding the first parity data from the storage device and accumulating second parity data in the storage device for the second data while programming the second data set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the programming first data and second data into the one or more memory blocks using a specific number of first access lines for the first data and the specific number of second access lines for the second data, the specific number based on a size of the storage device with the first access lines being different from second access lines; accumulating first parity data in the storage device for the first data while programming the first data; and in response to finishing the programming of the first data, discarding the first parity data from the storage device and accumulating second parity data in the storage device for the second data while programming the second data as set forth in claim 1. Independent claims 6 and 16 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharon et al. (US-20130031429) teaches [t]he recovery of data during programming, such as in the case of a broken word-line, is considered. The arrangement described assumes that k pages may be corrupted when the system finishes programming a block. Then these corrupted pages can be recovered using an erasure code. In order to recover any k pages, the system will compute and temporarily store k parity pages in the controller. These k parity pages may be computed on-the-fly as the data pages are received from the host. Once programming of the block is finished, a post-write read may be done in order to validate that the data is stored reliably. If no problem is detected during EPWR, then the parity pages in the controller may be discarded. In case a problem is detected, and data in up to k pages is corrupt on some bad word-lines, then the missing data is recovered using the k parity pages that are stored in the controller and using the other non-corrupted pages that are read from the block of the memory array and decoded. Once the recovery is complete the block can be reprogrammed and the temporary parity pages in the controller may be discarded upon successfully reprogramming. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        07/15/2022